           Case 4:14-cv-04908-PJH Document 144 Filed 07/19/21 Page 1 of 6




 1   Juanita R. Brooks (CA SBN 75934) / brooks@fr.com
     Roger A. Denning (CA SBN 228998) / denning@fr.com
 2   Frank J. Albert (CA SBN 247741) / albert@fr.com
     K. Nicole Williams (CA SBN 291900) / nwilliams@fr.com
 3
     Jared A. Smith (CA SBN 306576) / jasmith@fr.com
 4   Tucker Terhufen (CA SBN 311038) / terhufen@fr.com
     FISH & RICHARDSON P.C.
 5   12860 El Camino Real, Ste. 400
     San Diego, CA 92130
 6   Telephone: (858) 678-5070 / Fax: (858) 678-5099
 7
     Susan Morrison (Pro Hac Vice) / morrison@fr.com
 8   FISH & RICHARDSON P.C.
     222 Delaware Avenue, 17th Floor
 9   P.O. Box 1114
     Wilmington, DE 19801
10   Telephone: (302) 652-5070 / Fax: (302) 652-0607
11   Additional counsel listed on signature page

12   Attorneys for Plaintiff,
     FINJAN LLC
13

14                                  UNITED STATES DISTRICT COURT
15                                 NORTHERN DISTRICT OF CALIFORNIA
16                                       (OAKLAND DIVISION)
17   FINJAN LLC,                                       Case No. 4:14-cv-04908-PJH
18
                      Plaintiff,                       FINJAN LLC’S ADMINISTRATIVE
19                                                     MOTION TO FILE UNDER SEAL ITS
            v.                                         MOTION FOR LEAVE TO AMEND ITS
20                                                     INFRINGEMENT CONTENTIONS AND
     PALO ALTO NETWORKS, INC.,                         EXHIBITS 1 – 7
21

22                    Defendant.
                                                       Hon. Phyllis J. Hamilton
23                                                     Ctrm: 3, 3rd Floor

24

25

26

27

28

                                                                 Case No. 4:14-cv-04908-PJH
                                          FINJAN’S MFUS MOTION FOR LEAVE AND EXHIBITS
           Case 4:14-cv-04908-PJH Document 144 Filed 07/19/21 Page 2 of 6




 1   I.       INTRODUCTION
 2            Plaintiff Finjan LLC (“Finjan”), having reviewed and complied with Civil Local Rule

 3   79-5, hereby moves the Court for permission to file under seal the following documents:

 4     ECF of              Document                Portion(s) to Seal          Reason(s) for Sealing
      Exh. No.
 5    Dkt. 143     Finjan’s Notice of Motion   Highlighted portions on        Highlighted portions
 6                 and Motion for Leave to     pp. 2, 3, 4, 5, 6, 8, 9, 10,   reflect information PAN
                   Amend Its Infringement      11, 12.                        has designated “Highly
 7                 Contentions                                                Confidential – Attorneys’
                                                                              Eyes Only” and/or
 8                                                                            “Highly Confidential –
                                                                              Source Code” under the
 9                                                                            Protective Order, and
10                                                                            from which confidential
                                                                              information regarding
11                                                                            PAN’s accused products
                                                                              could be potentially
12                                                                            discerned.
      Ex. 1        Exhibit 1 to Declaration  Highlighted portions on          Highlighted portions
13
                   of Phillip W. Goter in    pp. 2, 3, 4, 6.                  reflect information PAN
14                 Support of Finjan’s                                        has designated “Highly
                   Notice of Motion and                                       Confidential – Attorneys’
15                 Motion for Leave to                                        Eyes Only” and/or
                   Amend its Infringement                                     “Highly Confidential –
16                 Contentions (Email thread                                  Source Code” under the
                   from February 25, 2021 to                                  Protective Order, and
17
                   June 29, 2021 regarding                                    from which confidential
18                 deficiencies in PAN’s                                      information regarding
                   source code production)                                    PAN’s accused products
19                                                                            could be potentially
                                                                              discerned.
20    Ex. 2        Exhibit 2 to Declaration    Highlighted portions on        Highlighted portions
                   of Phillip W. Goter in      pp. 2, 9.                      reflect information PAN
21
                   Support of Finjan’s                                        has designated “Highly
22                 Notice of Motion and                                       Confidential – Attorneys’
                   Motion for Leave to                                        Eyes Only” and/or
23                 Amend its Infringement                                     “Highly Confidential –
                   Contentions (Email thread                                  Source Code” under the
24                 from May 28, 2021 to                                       Protective Order, and
25                 June 29, 2021 regarding                                    from which confidential
                   several issues including                                   information regarding
26                 deficiencies in PAN’s                                      PAN’s accused products
                   source code and document                                   could be potentially
27                 production)                                                discerned.
      Ex. 3        Exhibit 3 to Declaration    Entire document (pp. 1 –       Content on each page of
28                 of Phillip W. Goter in      392).                          this document reflects
                                                    1             Case No. 4:14-cv-04908-PJH
                                           FINJAN’S MFUS MOTION FOR LEAVE AND EXHIBITS
         Case 4:14-cv-04908-PJH Document 144 Filed 07/19/21 Page 3 of 6




 1            Support of Finjan’s                                   information PAN has
              Notice of Motion and                                  designated “Highly
 2            Motion for Leave to                                   Confidential – Attorneys’
              Amend Its Infringement                                Eyes Only” and/or
 3
              Contentions (Appendix B-                              “Highly Confidential –
 4            1 to Finjan’s Proposed                                Source Code” under the
              Amended Infringement                                  Protective Order, and
 5            Contentions showing                                   from which confidential
              PAN’s infringement of                                 information regarding
 6            the ’731 Patent with                                  PAN’s accused products
 7            amendments in redline)                                could be potentially
                                                                    discerned.
 8   Ex. 4    Exhibit 4 to Declaration Entire document (pp. 1 –     Content on each page of
              of Phillip W. Goter in   116).                        this document reflects
 9            Support of Finjan’s                                   information PAN has
              Notice of Motion and                                  designated “Highly
10            Motion for Leave to                                   Confidential – Attorneys’
11            Amend Its Infringement                                Eyes Only” and/or
              Contentions (Appendix D-                              “Highly Confidential –
12            1 to Finjan’s Proposed                                Source Code” under the
              Amended Infringement                                  Protective Order, and
13            Contentions showing                                   from which confidential
              PAN’s infringement of                                 information regarding
14
              the ’633 Patent with                                  PAN’s accused products
15            amendments in redline)                                could be potentially
                                                                    discerned.
16   Ex. 5    Exhibit 5 to Declaration   Entire document (pp. 1 –   Content on each page of
              of Phillip W. Goter in     385).                      this document reflects
17            Support of Finjan’s                                   information PAN has
              Notice of Motion and                                  designated “Highly
18
              Motion for Leave to                                   Confidential – Attorneys’
19            Amend Its Infringement                                Eyes Only” and/or
              Contentions (Appendix E-                              “Highly Confidential –
20            1 to Finjan’s Proposed                                Source Code” under the
              Amended Infringement                                  Protective Order, and
21            Contentions showing                                   from which confidential
22            PAN’s infringement of                                 information regarding
              the ’154 Patent with                                  PAN’s accused products
23            amendments in redline)                                could be potentially
                                                                    discerned.
24   Ex. 6    Exhibit 6 to Declaration   Entire document (pp. 1 –   Content on each page of
              of Phillip W. Goter in     173).                      this document reflects
25            Support of Finjan’s                                   information PAN has
26            Notice of Motion and                                  designated “Highly
              Motion for Leave to                                   Confidential – Attorneys’
27            Amend Its Infringement                                Eyes Only” and/or
              Contentions (Appendix E-                              “Highly Confidential –
28            2 to Finjan’s Proposed                                Source Code” under the

                                             2             Case No. 4:14-cv-04908-PJH
                                    FINJAN’S MFUS MOTION FOR LEAVE AND EXHIBITS
           Case 4:14-cv-04908-PJH Document 144 Filed 07/19/21 Page 4 of 6




 1                 Amended Infringement                                       Protective Order, and
                   Contentions showing                                        from which confidential
 2                 PAN’s infringement of                                      information regarding
                   the ’154 Patent with                                       PAN’s accused products
 3
                   amendments in redline)                                     could be potentially
 4                                                                            discerned.
      Ex. 7        Exhibit 7 to Declaration     Entire document (pp. 1 –      Content on each page of
 5                 of Phillip W. Goter in       364).                         this document reflects
                   Support of Finjan’s                                        information PAN has
 6                 Notice of Motion and                                       designated “Highly
 7                 Motion for Leave to                                        Confidential – Attorneys’
                   Amend Its Infringement                                     Eyes Only” and/or
 8                 Contentions (Appendix F-                                   “Highly Confidential –
                   1 to Finjan’s Proposed                                     Source Code” under the
 9                 Amended Infringement                                       Protective Order, and
                   Contentions showing                                        from which confidential
10                 PAN’s infringement of                                      information regarding
11                 the ’408 Patent with                                       PAN’s accused products
                   amendments in redline)                                     could be potentially
12                                                                            discerned.

13
              Filed concurrently herewith and pursuant to Civ. L.R. 79-5(c) are the confidential versions
14
     of Finjan’s Notice of Motion and Motion for Leave to Amend Its Infringement Contentions and
15
     Exhibits 1 – 7 to the Declaration of Phillip W. Goter in Support thereof, as well as a public
16
     redacted version of the Motion.
17
     II.      ARGUMENT
18
              A.     Legal Standard
19
              Under Fed. Rule Civ. P. 26(c)(1)(G), the Court may, in its discretion and for good cause,
20
     issue an order “requiring that a trade secret or other confidential research, development, or
21
     commercial information not be revealed or be revealed only in a specified way.” Similarly, in this
22
     Circuit, the Court may seal documents and information in the case of a dispositive motion if there
23
     are “compelling reasons” to do so, and where “good cause” exists in the case of non-dispositive
24
     motions. Ctr. For Auto Safety v. Chrysler Grp., LLC, 809 F.3d 1092, 1095-1100 (9th Cir. 2016).
25
     A motion is considered “non-dispositive” when the motion is no more than “tangentially related”
26
     to the underlying cause of action. Id. at 1099. The “good cause” standard requires a
27
     “particularized showing” that “specific prejudice or harm will result” if the information is
28
     disclosed. Phillips ex rel. Estates of Byrd v. Gen Motors Corp.¸ 307 F.3d 1206, 1210-11 (9th Cir.
                                                        3                  Case No. 4:14-cv-04908-PJH
                                             FINJAN’S MFUS MOTION FOR LEAVE AND EXHIBITS
           Case 4:14-cv-04908-PJH Document 144 Filed 07/19/21 Page 5 of 6




 1   2002) (internal quotation marks omitted). “Broad allegations of harm, unsubstantiated by specific

 2   examples of articulated reasoning” will not suffice. Beckman Indus., Inc. v. Int’l Ins. Co., 966

 3   F.2d 476 (9th Cir. 1992). A request to seal material “must be narrowly tailored to seek sealing

 4   only of sealable material.” L.R. 79-5(b).

 5          B.      Finjan’s Administrative Motion to Seal Is Supported by Good Cause and is
 6                  Narrowly Tailored
 7          Good cause exists to file the documents in question under seal, as described in the

 8   Declaration of Jared A. Smith In Support of Finjan LLC’s Administrative Motion to File under

 9   Seal Its Notice of Motion and Motion for Leave to Amend Its Infringement Contentions and

10   Exhibits 1 – 7 (“Smith Decl.”) accompanying this motion to seal.

11          Finjan’s request is narrowly tailored to seal only information that has been designated as

12   confidential pursuant to the protective order entered in this case. For the foregoing reasons, Finjan

13   respectfully requests that the Court grant its request that the documents described above remain

14   under seal.

15   Dated: July 19, 2021                              /s/ Jared A. Smith
                                                      Juanita R. Brooks (CA SBN 75934)
16
                                                      brooks@fr.com
17                                                    Roger A. Denning (CA SBN 228998)
                                                      denning@fr.com
18                                                    Frank J. Albert (CA SBN 247741)
                                                      albert@fr.com
19                                                    K. Nicole Williams (CA SBN 291900)
20                                                    nwilliams@fr.com
                                                      Jared A. Smith (CA SBN 306576)
21                                                    jasmith@fr.com
                                                      Tucker Terhufen (CA SBN 311038)
22                                                    terhufen@fr.com
                                                      FISH & RICHARDSON P.C.
23                                                    12860 El Camino Real, Ste. 400
24                                                    San Diego, CA 92130
                                                      Phone: (858) 678-5070 / Fax: (858) 678-5099
25
                                                      Aamir Kazi (Pro Hac Vice)
26                                                    kazi@fr.com
                                                      Lawrence Jarvis (Pro Hac Vice)
27                                                    jarvis@fr.com
28                                                    FISH & RICHARDSON P.C.
                                                      1180 Peachtree St. NE, 21st floor
                                                    4             Case No. 4:14-cv-04908-PJH
                                           FINJAN’S MFUS MOTION FOR LEAVE AND EXHIBITS
     Case 4:14-cv-04908-PJH Document 144 Filed 07/19/21 Page 6 of 6




 1                                   Atlanta, GA 30309
                                     Phone: (404) 892-5005 / Fax: (404) 892-5002
 2
                                     Phillip W. Goter (Pro Hac Vice)
 3
                                     goter@fr.com
 4                                   FISH & RICHARDSON P.C.
                                     3200 RBC Plaza, 60 South Sixth Street
 5                                   Minneapolis, MN 55402
                                     Phone: (612) 335-5070 / Fax: (612) 288-9696
 6
                                     Susan E. Morrison (Pro Hac Vice)
 7
                                     morrison@fr.com
 8                                   FISH & RICHARDSON P.C.
                                     222 Delaware Ave., 17th Floor, P.O. Box 1114
 9                                   Wilmington, DE 19801
                                     Phone: (302) 652-5070 / Fax: (302) 652-0607
10

11                                   Tracea Rice (Pro Hac Vice)
                                     trice@fr.com
12                                   FISH & RICHARDSON P.C.
                                     1000 Maine Ave. Ste. 1000
13                                   Washington, DC 20024
                                     Phone: (202) 783-5070 / Fax: (202) 783-2331
14

15                                   Attorneys for Plaintiff FINJAN LLC

16

17

18

19

20

21

22

23

24

25

26

27

28

                                      5             Case No. 4:14-cv-04908-PJH
                             FINJAN’S MFUS MOTION FOR LEAVE AND EXHIBITS
